ELY, Circuit Judge
(concurring):
I endorse the carefully researched opinion of my Brother BARNES, and I concur in its conclusions. I think it appropriate, however, to emphasize the basic justice of our decision.
As Judge BARNES relates, the Commission had, prior to the commencement of petitioners’ activities, disavowed its power to regulate such activities.1 It is not unreasonable to assume that the petitioners considered this history in making their determinations to embark upon their ventures. They then undertook their lawful pursuits, investing substantial sums of money and, incidentally, proceeding under the auspices of the responsible San Diego officials who issued the required municipal permits. Not until petitioners had incurred the expense of installing necessary and fixed facilities and had acquired subscribing customers did the Commission presume to issue the order which, if enforceable, would adversely affect, if not destroy, the petitioners’ investments.
In the light of the only conferred powers under which its authority exists, reviewed by my Brother BARNES, and in the light of all the circumstances, some of which I have briefly stated, I believe that the Commission trespassed upon constitutional safeguards against the confiscation of property.2

. It had unsuccessfully sought legislation which would have specifically given it the jurisdiction which it now claims to have always had. S. 2653, 86th Cong., 1st Sess. (1960).


. Compare California Citizens Band Association, Inc. v. United States, 375 F.2d 43 (9th Cir. 1967), wherein we very recently held that the Commission was fully empowered to adopt reasonable regulations affecting licensees whose operations clearly fell within the Commission’s jurisdictional powers of supervision and regulation.